DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-20 are pending and have been examined.

Response to Arguments
Applicant's arguments filed 6/14/2022 have been fully considered but they are not persuasive.
Regarding 35 U.S.C. § 101, Applicant argues that the claimed limitations cannot be performed in the human mind as disclosed in Step 2A, Prong 1 and provides a GPS received as an analogous case. Examiner respectfully disagrees. The instant application converts an audio file in to an image file which would be performed using calculations capable of being performed in the human mind. Receiving a GPS signal is not analogous to performing calculations and the argument is therefore not convincing. Determining whether image data is indicative of the operation of the equipment could be performed by the comparing image files of properly operating equipment with improperly operating equipment.
Regarding 35 U.S.C. § 103, Applicant argues on page 13, “Campanella et al. do not disclose or suggest inputting the image data into a machine learning model configured to determine whether the image data is indicative of a desired operation of the component or an undesired operation of the component, as recited in each of independent claims 1, 10, and 19. Campanella et al. clearly disclose that the data that is subsequently provided to the machine learning component 318 for analysis is audio data, not image data.” However, per the Non-Final Office Action dated 4/13/2022, page 8, Pascu is relied upon to teach the cited limitation in claim 1 and similarly in independent claims 10 and 19. Campanella is relied upon to teach transforming the audio file in to image data which would then be used by Pascu for entry in to the machine learning model.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without significantly more. 
In sum, claims 1-20 are rejected under 35 U.S.C. §101 because the claimed invention is directed to a judicial exception to patentability (i.e., a law of nature, a natural phenomenon, or an abstract idea) and do not include an inventive concept that is something “significantly more” than the judicial exception under the January 2019 patentable subject matter eligibility guidance (2019 PEG) analysis which follows.             
Under the 2019 PEG step 1 analysis, it must first be determined whether the claims are directed to one of the four statutory categories of invention (i.e., process, machine, manufacture, or composition of matter). Applying step 1 of the analysis for patentable subject matter to the claims, it is determined that the claims are directed to the statutory category of a process. Therefore, we proceed to step 2A, Prong 1. 

Revised Guidance Step 2A – Prong 1

Under the 2019 PEG step 2A, Prong 1 analysis, it must be determined whether the claims recite an abstract idea that falls within one or more designated categories of patent ineligible subject matter (i.e., organizing human activity, mathematical concepts, and mental processes) that amount to a judicial exception to patentability. 
Here, with respect to independent claims 1, 10 and 19, the claims recite the abstract idea of determining whether the image data is indicative of a desired operation of the component or an undesired operation of the component
The abstract idea falls within one or more of the three enumerated 2019 PEG categories of patent ineligible subject matter, specifically, a mental process, that can be performed in the human mind since each of the above steps could alternatively be performed in the human mind or with the aid of pen and paper.  This conclusion follows from CyberSource Corp. v. Retail Decisions, Inc., where our reviewing court held that section 101 did not embrace a process defined simply as using a computer to perform a series of mental steps that people, aware of each step, can and regularly do perform in their heads. 654 F.3d 1366, 1373 (Fed. Cir. 2011); see also In re Grams, 888 F.2d 835, 840–41 (Fed. Cir. 1989); In re Meyer, 688 F.2d 789, 794–95 (CCPA 1982); Elec. Power Group, LLC v. Alstom S.A., 830 F. 3d 1350, 1354–1354 (Fed. Cir. 2016) (“we have treated analyzing information by steps people go through in their minds, or by mathematical algorithms, without more, as essentially mental processes within the abstract-idea category”). 
For example, a human could perform the abstract idea entirely mentally when viewing captured images. 
Furthermore, mental processes remain unpatentable even when automated to reduce the burden on the user of what once could have been done with pen and paper.  See CyberSource, 654 F.3d at 1375 (“That purely mental processes can be unpatentable, even when performed by a computer, was precisely the holding of the Supreme Court in Gottschalk v. Benson.”).  

Revised Guidance Step 2A – Prong 2

Under the 2019 PEG step 2A, Prong 2 analysis, the identified abstract idea to which the claim is directed does not include limitations that integrate the abstract idea into a practical application, since the recited features of the abstract idea are being applied on a computer or computing device or via software programming that is simply being used as a tool (“apply it”) to implement the abstract idea. (See, e.g., MPEP §2106.05(f)).  This follows conclusion follows from the claim limitations which only recite a generic “machine learning model” outside of the abstract idea. 
In addition, merely “[u]sing a computer to accelerate an ineligible mental process does not make that process patent-eligible.”  Bancorp Servs., L.L.C. v. Sun Life Assur. Co. of Canada (U.S.), 687 F.3d 1266, 1279 (Fed. Cir. 2012); see also CLS Bank Int’l v. Alice Corp. Pty. Ltd., 717 F.3d 1269, 1286 (Fed. Cir. 2013) (en banc) (“simply appending generic computer functionality to lend speed or efficiency to the performance of an otherwise abstract concept does not meaningfully limit claim scope for purposes of patent eligibility.”), aff’d, 573 U.S. 208 (2014). Accordingly, the additional element of a controller does not transform the abstract idea into a practical application of the abstract idea. 
Furthermore, the limitations “inputting the image data into a machine learning model configured to determine whether the image data is indicative of a desired operation of the component or an undesired operation of the component.” is insignificant post-solution activity. The Supreme Court guides that the “prohibition against patenting abstract ideas ‘cannot be circumvented by attempting to limit the use of the formula to a particular technological environment’ or [by] adding ‘insignificant post solution activity.’”  Bilski, 561 U.S. at 610–11 (quoting Diehr, 450 U.S. at 191–92).  

Revised Guidance Step 2B
Under the 2019 PEG step 2B analysis, the additional elements are evaluated to determine whether they amount to something “significantly more” than the recited abstract idea. (i.e., an innovative concept). Here, the additional elements, such as a “machine learning model” does not amount to an innovative concept since, as stated above in the step 2A, Prong 2 analysis, the claims are simply using the additional elements as a tool to carry out the abstract idea (i.e., “apply it”) on a computer or computing device and/or via software programming (See, e.g., MPEP §2106.05(f)). The additional elements are specified at a high level of generality to simply implement the abstract idea and are not themselves being technologically improved. See, e.g., MPEP §2106.05 I.A; Alice, 573 U.S. at 223 (“[T]he mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention.”).  Thus, these elements, taken individually or together, do not amount to “significantly more” than the abstract ideas themselves.
The additional elements of the dependent claims merely refine and further limit the abstract idea of the independent claims and do not add any feature that is an “inventive concept” which cures the deficiencies of their respective parent claim under the 2019 PEG analysis. None of the dependent claims considered individually, including their respective limitations, include an “inventive concept” of some additional element or combination of elements sufficient to ensure that the claims in practice amount to something “significantly more” than patent-ineligible subject matter to which the claims are directed.
The elements of the instant process steps when taken in combination do not offer substantially more than the sum of the functions of the elements when each is taken alone. The claims as a whole, do not amount to significantly more than the abstract idea itself because the claims do not effect an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of an electronic device itself which implements the abstract idea (e.g., the general purpose computer and/or the computer system which implements the process are not made more efficient or technologically improved); the claims do not perform a transformation or reduction of a particular article to a different state or thing (i.e., the claims do not use the abstract idea in the claimed process to bring about a physical change. See, e.g., Diamond v. Diehr, 450 U.S. 175 (1981), where a physical change, and thus patentability, was imparted by the claimed process; contrast, Parker v. Flook, 437 U.S. 584 (1978), where a physical change, and thus patentability, was not imparted by the claimed process); and the claims do not move beyond a general link of the use of the abstract idea to a particular technological environment (e.g., the method in claim 1). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8, 10-15, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Pascu et al. (US 2012/0323531 A1) hereinafter Pascu and Campanella et al.  (US 2020/0234517 A1) hereinafter Campanella.
Claim 1:
Pascu discloses a method, comprising: recording operation of equipment to create an audio file; [Para. 0012] inputting the 
Pascu doesn’t explicitly disclose transforming the audio file into image data including a mel spectrogram.
However, Campanella does disclose transforming the audio file into image data including a mel spectrogram [Para. 0062].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the invention of Pascu with the disclosure of Campanella to provide a means of transmitting information to be processed by a computer for analysis.
Claim 2:
Pascu and Campanella, as shown in the rejection above, disclose all the limitations of claim 1.
Pascu also discloses further comprising: determining a failure mode of the equipment in the undesired operation of the equipment. [Paras. 0017-0018]
Claim 3:
Pascu and Campanella, as shown in the rejection above, disclose all the limitations of claim 2.
Pascu also discloses further comprising one or more of changing the operation of the equipment based on the failure mode that is determined; or directing repair of the equipment based on the failure mode that is determined. [Paras. 0017-0018; Fig. 2, Item 46]
Claim 4:
Pascu and Campanella, as shown in the rejection above, disclose all the limitations of claim 1.
Pascu doesn’t explicitly disclose further comprising: changing the operation of the equipment to accentuate at least one audio of interest prior to or during recording of the operation of the equipment.
	However, Campanella does disclose further comprising: changing the operation of the equipment to accentuate at least one audio of interest prior to or during recording of the operation of the equipment. [Para. 0072; Fig. 5, Item 508]
Claim 5:
Pascu and Campanella, as shown in the rejection above, disclose all the limitations of claim 4.
Pascu doesn’t explicitly disclose wherein the equipment is included in a vehicle system and changing the operation of the equipment includes changing a throttle or an engine speed of the vehicle system.
However, Campanella does disclose wherein the equipment is included in a vehicle system and changing the operation of the equipment includes changing a throttle or an engine speed of the vehicle system. [Para. 0072; Fig. 5, Item 508]
Claim 6:
Pascu and Campanella, as shown in the rejection above, disclose all the limitations of claim 1.
Pascu also discloses wherein the equipment operates in conjunction with one or more other powered devices, the method further comprising: filtering out audio generated by the one or more other powered devices from the operation of the equipment that is recorded. [Para. 0013]
Claim 8:
Pascu and Campanella, as shown in the rejection above, disclose all the limitations of claim 1.
Pascu doesn’t explicitly disclose further comprising: receiving input indicative of whether a housing of the equipment is removed during recording of the audio of the operation of the equipment, wherein the machine learning model is configured to determine whether the image data is indicative of a desired operation of the equipment or an undesired operation of the equipment based on whether the housing of the equipment is removed during recording of the audio.
However, Campanella does disclose further comprising: receiving input indicative of whether a housing of the equipment is removed during recording of the audio of the operation of the equipment, wherein the machine learning model is configured to determine whether the image data is indicative of a desired operation of the equipment or an undesired operation of the equipment based on whether the housing of the equipment is removed during recording of the audio. [Para. 0070-0071]
Claim 10:
Pascu discloses a system, comprising: an audio sensor configured to record operation of equipment and thereby to generate an audio file; and [Para. 0012] input the 
Pascu doesn’t explicitly disclose one or more processors configured to: transform the audio file into image data including a mel spectrogram.
However, Campanella does disclose one or more processors configured to: transform the audio file into image data including a mel spectrogram [Para. 0062].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the invention of Pascu with the disclosure of Campanella to provide a means of transmitting information to be processed by a computer for analysis.
Claim 11:
Pascu and Campanella, as shown in the rejection above, disclose all the limitations of claim 10.
Pascu also discloses wherein the one or more processors are further configured to: determine a failure mode of the equipment in the undesired operation of the equipment. [Paras. 0017-0018]
Claim 12:
Pascu and Campanella, as shown in the rejection above, disclose all the limitations of claim 11.
Pascu also discloses wherein the one or more processors are further configured to: change the operation of the equipment based on the failure mode that is determined; or direct repair of the equipment based on the failure mode that is determined. [Paras. 0017-0018; Fig. 2, Item 46]
Claim 13:
Pascu and Campanella, as shown in the rejection above, disclose all the limitations of claim 10.
Pascu doesn’t explicitly disclose wherein the one or more processors are further configured to: change the operation of the equipment to accentuate at least one audio of interest prior to or during recording of the operation of the equipment.
However, Campanella does disclose wherein the one or more processors are further configured to: change the operation of the equipment to accentuate at least one audio of interest prior to or during recording of the operation of the equipment. [Para. 0072; Fig. 5, Item 508]
Claim 14:
Pascu and Campanella, as shown in the rejection above, disclose all the limitations of claim 13.
Pascu doesn’t explicitly disclose wherein the equipment is included in a vehicle system and changing the operation of the equipment includes changing a throttle or an engine speed of the vehicle system.
However, Campanella does disclose wherein the equipment is included in a vehicle system and changing the operation of the equipment includes changing a throttle or an engine speed of the vehicle system. [Para. 0072; Fig. 5, Item 508]
Claim 15:
Pascu and Campanella, as shown in the rejection above, disclose all the limitations of claim 10.
Pascu also discloses wherein the equipment operates in conjunction with one or more other powered devices, and the one or more processors are further configured to: filter out audio generated by the one or more other powered devices from the operation of the equipment that is recorded. [Para. 0013]
Claim 17:
Pascu and Campanella, as shown in the rejection above, disclose all the limitations of claim 10.
Pascu doesn’t explicitly disclose wherein the one or more processors are further configured to: receive input indicative of whether a housing of the equipment is removed during recording of the operation of the equipment, wherein the machine learning model is configured to determine whether the image data is indicative of a desired operation of the equipment or an undesired operation of the equipment based on whether the housing of the equipment is removed during recording of the audio.
However, Campanella does disclose wherein the one or more processors are further configured to: receive input indicative of whether a housing of the equipment is removed during recording of the operation of the equipment, wherein the machine learning model is configured to determine whether the image data is indicative of a desired operation of the equipment or an undesired operation of the equipment based on whether the housing of the equipment is removed during recording of the audio. [Para. 0070-0071]
Claim 19:
Pascu discloses a method, comprising: recording operation of a component of a vehicle system into an audio file; [Para. 0012] inputting the 
Pascu doesn’t explicitly disclose transforming the audio file into image data including a mel spectrogram.
However, Campanella does disclose transforming the audio file into image data including a mel spectrogram [Para. 0062].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the invention of Pascu with the disclosure of Campanella to provide a means of transmitting information to be processed by a computer for analysis.

Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Pascu and Campanella as applied to claims 1 and 10 above, and further in view of Reichwein et al. (US 2002/0040328 A1) hereinafter Reichwein.
Claim 7:
Pascu and Campanella, as shown in the rejection above, disclose all the limitations of claim 1.
Pascu doesn’t explicitly disclose wherein the equipment operates in conjunction with one or more other powered devices, the method further comprising: deactivating the one or more other powered devices while the equipment continues to operate to prevent generation of other audio generated by the one or more other powered devices during recording of the operation of the equipment.
However, Reichwein does disclose wherein the equipment operates in conjunction with one or more other powered devices, the method further comprising: deactivating the one or more other powered devices while the equipment continues to operate to prevent generation of other audio generated by the one or more other powered devices during recording of the operation of the equipment. [Para. 0134]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the invention of Pascu and Campanella with the disclosure of Reichwein to turn off unneeded accessories to reduce power usage and noise.
Claim 16:
Pascu and Campanella, as shown in the rejection above, disclose all the limitations of claim 10.
Pascu doesn’t explicitly disclose wherein the equipment operates in conjunction with one or more other powered devices, and the one or more processors are further configured to: deactivate the one or more other powered devices while the equipment continues to operate to prevent generation of other audio generated by the one or more other powered devices during recording of the operation of the equipment.
However, Reichwein does disclose wherein the equipment operates in conjunction with one or more other powered devices, and the one or more processors are further configured to: deactivate the one or more other powered devices while the equipment continues to operate to prevent generation of other audio generated by the one or more other powered devices during recording of the operation of the equipment. [Para. 0134]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the invention of Pascu and Campanella with the disclosure of Reichwein to turn off unneeded accessories to reduce power usage and noise.

Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Pascu and Campanella as applied to claims 1 and 10 above, and further in view of Bense et al. (US 2016/0238486 A1) hereinafter Bense.
Claim 9:
Pascu and Campanella, as shown in the rejection above, disclose all the limitations of claim 1.
Pascu doesn’t explicitly disclose wherein recording operation of the equipment the audio file comprises recording audio operation at a plurality of locations and inputting the image data into the machine learning model comprises inputting prior image data at the plurality of locations into the machine learning model concurrently with inputting the image data into the machine learning model.
However, Campanella discloses wherein recording operation of the equipment the audio file comprises recording audio operation 
Further, Bense does disclose recording audio operation at a plurality of locations [Para. 0030].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the invention of Pascu and Campanella with the disclosure of Bense to better record sound on different parts of the machine thus providing more data to analyze more parts of the engine.
Claim 18:
Pascu and Campanella, as shown in the rejection above, disclose all the limitations of claim 10.
Pascu doesn’t explicitly disclose wherein the audio file is recorded at a plurality of locations of the equipment and the one or more processors are further configured to: input prior image data at the plurality of locations into the machine learning model concurrently with inputting the image data into the machine learning model.
However, Campanella does disclose wherein the audio file is recorded 
Further, Bense does disclose recording audio operation at a plurality of locations [Para. 0030].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the invention of Pascu and Campanella with the disclosure of Bense to better record sound on different parts of the machine thus providing more data to analyze more parts of the engine.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Pascu and Campanella as applied to claim 19 above, and further in view of Reichwein and Bense.
Claim 20:
Pascu and Campanella, as shown in the rejection above, disclose all the limitations of claim 19.
Pascu discloses further comprising one or more of determining a failure mode of the component in the undesired operation of the component and changing the operation of the component based on the failure mode that is determined or directing repair of the component based on the failure mode that is determined; [Paras. 0017-0018; Fig. 2, Item 46] filtering out audio generated by the one or more other components of the vehicle system from the audio of the operation of the component that is recorded; [Para. 0013]
Pascu doesn’t explicitly disclose changing the operation of the component to accentuate at least one audio of interest prior to or during recording of the operation of the component; deactivating an engine of the vehicle system while the component continues to operate to prevent generation of other audio generated by the engine during recording of the operation of the component; receiving input indicative of whether a housing of the component is removed during recording of the audio of the operation of the component, wherein the machine learning model is configured to determine whether the image data is indicative of a desired operation of the component or an undesired operation of the component based on whether the housing of the component is removed during recording of the audio; or inputting prior image data at a plurality of locations of the component into the machine learning model concurrently with inputting the image data into the machine learning model.
However, Campanella discloses changing the operation of the component to accentuate at least one audio of interest prior to or during recording of the operation of the component; [Para. 0072; Fig. 5, Item 508] receiving input indicative of whether a housing of the component is removed during recording of the audio of the operation of the component, wherein the machine learning model is configured to determine whether the image data is indicative of a desired operation of the component or an undesired operation of the component based on whether the housing of the component is removed during recording of the audio; [Para. 0070-0071] or inputting prior image data 
Further, Bense does disclose recording audio operation at a plurality of locations [Para. 0030].
Reichwein does disclose deactivating an engine of the vehicle system while the component continues to operate to prevent generation of other audio generated by the engine during recording of the operation of the component [Para. 0134].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the invention of Pascu and Campanella with the disclosure of Reichwein to turn off unneeded accessories to reduce power usage and noise.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the invention of Pascu, Campanella, and Bense with the disclosure of Bense to better record sound on different parts of the machine thus providing more data to analyze more parts of the engine.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 Notice of References Cited.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURT P LIETHEN whose telephone number is (313)446-6596. The examiner can normally be reached Mon - Fri, 8 AM - 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571)272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KURT PHILIP LIETHEN/Primary Examiner, Art Unit 3747